Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of February 20,
2017, by and between Resonant Inc., a Delaware corporation (the “Company”), and
each individual or entity named on the Schedule of Buyers attached hereto (each
such individual or entity, individually, a “Buyer” and all of such individuals
or entities, collectively, the “Buyers”).

 

RECITALS

 

A.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506(b) promulgated thereunder,
the Company desires to issue and sell to each Buyer, and each Buyer, severally
and not jointly, desires to purchase from the Company, securities of the Company
as more fully described in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1                               “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

2.2                               “Assets” means all of the properties and
assets of the Company or of its wholly owned subsidiary, GVR Trade S.A., a
corporation (Aktiengesellschaft) duly incorporated in accordance with the laws
of Switzerland (“Operating Sub”), whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2.3                               “Buyer’s Purchase Price” shall mean, with
respect to any Buyer, the “Purchase Price” opposite such Buyer’s name on the
Schedule of Buyers.

 

--------------------------------------------------------------------------------


 

2.4                               “Claims” means any Proceedings, Judgments,
Obligations, threats, losses, damages, deficiencies, settlements, assessments,
charges, costs and expenses of any nature or kind.

 

2.5                               “Common Stock” means the Company’s common
stock, $0.001 par value per share.

 

2.6                               “Consent” means any consent, approval, order
or authorization of, or any declaration, filing or registration with, or any
application or report to, or any waiver by, or any other action (whether similar
or dissimilar to any of the foregoing) of, by or with, any Person, which is
necessary in order to take a specified action or actions, in a specified manner
and/or to achieve a specific result.

 

2.7                               “Contract” means any written or oral contract,
agreement, order or commitment of any nature whatsoever, including, any sales
order, purchase order, lease, sublease, license agreement, services agreement,
loan agreement, mortgage, security agreement, guarantee, management contract,
employment agreement, consulting agreement, partnership agreement, shareholders
agreement, buy-sell agreement, option, warrant, debenture, subscription, call or
put.

 

2.8                               “Encumbrance” means any lien, security
interest, pledge, mortgage, easement, leasehold, assessment, tax, covenant,
restriction, reservation, conditional sale, prior assignment, or any other
encumbrance, claim, burden or charge of any nature whatsoever.

 

2.9                               “Environmental Requirements” means all Laws
and requirements relating to human, health, safety or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or Hazardous Materials in the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), or otherwise relating to the treatment, storage, disposal,
transport or handling of any Hazardous Materials.

 

2.10                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

2.11                        “GAAP” means generally accepted accounting
principles, methods and practices set forth in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the SEC or of such other Person as may be approved
by a significant segment of the U.S. accounting profession, in each case as of
the date or period at issue, and as applied in the U.S. to U.S. companies.

 

2.12                        “Governmental Authority” means any foreign, federal,
state or local government, or any political subdivision thereof, or any court,
agency or other body, organization, group, stock market or exchange exercising
any executive, legislative, judicial, quasi-judicial, regulatory or
administrative function of government.

 

2.13                        “Hazardous Materials” means: (i) any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation and transformers or other
equipment that contain dielectric fluid containing

 

2

--------------------------------------------------------------------------------


 

levels of polychlorinated biphenyls (PCB’s); (ii) any chemicals, materials,
substances or wastes which are now or hereafter become defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants” or words of similar import, under any Law; and
(iii) any other chemical, material, substance, or waste, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.14                        “Judgment” means any order, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

2.15                        “Law” means any provision of any law, statute,
ordinance, code, constitution, charter, treaty, rule or regulation of any
Governmental Authority.

 

2.16                        “Leases” means all leases for real or personal
property.

 

2.17                        “Material Adverse Effect” means with respect to the
event, item or question at issue, that such event, item or question would not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of this Agreement or any of the
Transaction Documents; (ii) a material adverse effect on the results of
operations, Assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s or its subsidiaries’ ability to perform, on a timely
basis, its or their respective Obligations under this Agreement or any
Transaction Documents.

 

2.18                        “Material Contract” means any Contract to which the
Company is a party or by which it is bound which has been filed or is required
to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K promulgated by the SEC.

 

2.19                        “Obligation” means any debt, liability or obligation
of any nature whatsoever, whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained,
unascertained, known, unknown or obligations under executory Contracts.

 

2.20                        “Operating Sub” shall have the meaning given in
Section 2.2.

 

2.21                        “Ordinary Course of Business” means the ordinary
course of business consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.22                        “Outside Closing Date” shall have the meaning given
in Section 12.1.

 

2.23                        “Permit” means any license, permit, approval,
waiver, order, authorization, right or privilege of any nature whatsoever,
granted, issued, approved or allowed by any Governmental Authority.

 

2.24                        “Person” means any individual, sole proprietorship,
joint venture, partnership, company, corporation, association, cooperation,
trust, estate, Governmental Authority, or any other entity of any nature
whatsoever.

 

3

--------------------------------------------------------------------------------


 

2.25                        “Principal Trading Market” shall mean the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Markets, including the Bulletin Board and Pink Sheets, the NYSE Euronext or
the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

2.26                        “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.

 

2.27                        “Real Property” means any real estate, land,
building, structure, improvement, fixture or other real property of any nature
whatsoever, including, but not limited to, fee and leasehold interests.

 

2.28                        “Registration Rights Agreement” means the
Registration Rights Agreement, dated the date hereof, among the Company and the
Buyers, in the form of Exhibit A attached hereto.

 

2.29                        “SEC” means the United States Securities and
Exchange Commission.

 

2.30                        “SEC Documents” shall have the meaning given in
Section 6.7.

 

2.31                        “Securities” means the Shares, the Warrants and the
Warrant Shares.

 

2.32                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

2.33                        “Shares” means up to One Million Six Hundred Twenty
Six Thousand Eight Hundred Ninety Eight (1,626,898) shares of Common Stock made
part of the Units issued or issuable to the Buyers pursuant to this Agreement.

 

2.34                        “Tax” means (i) any foreign, federal, state or local
income, profits, gross receipts, franchise, sales, use, occupancy, general
property, real property, personal property, intangible property, transfer, fuel,
excise, accumulated earnings, personal holding company, unemployment
compensation, social security, withholding taxes, payroll taxes, or any other
tax of any nature whatsoever, (ii) any foreign, federal, state or local
organization fee, qualification fee, annual report fee, filing fee, occupation
fee, assessment, rent, or any other fee or charge of any nature whatsoever, or
(iii) any deficiency, interest or penalty imposed with respect to any of the
foregoing.

 

2.35                        “Tax Return” means any tax return, filing,
declaration, information statement or other form or document required to be
filed in connection with or with respect to any Tax.

 

2.36                        “Transaction Documents” means this Agreement, the
Registration Rights Agreement and the Warrants executed in connection with the
transactions contemplated hereunder.

 

2.37                        “Unit” means one Share and one Warrant to purchase
one share of Common Stock.

 

4

--------------------------------------------------------------------------------


 

2.38                        “Warrant” mean a two and one-half year warrant in
the form of Exhibit B attached hereto to purchase shares of Common Stock at an
exercise price equal to $8.25.

 

2.39                        “Warrant Shares” means the shares of Common Stock
issuable upon exercise of the Warrants.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ii) references to the words “Article” or “Section” refer to the respective
Articles and Sections of this Agreement, and references to “Exhibit” or
“Schedule” refer to the respective Exhibits and Schedules annexed hereto;
(iii) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns;
(iv) references to a “third party” mean a Person not a party to this Agreement;
(v) the terms “dollars” and “$” means U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

 

ARTICLE IV

PURCHASE AND SALE

 

4.1                               Sale and Issuance of Units. Subject to the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase, and the Company agrees to sell and issue to each Buyer,
the number of Units set forth in the column designated “Number of Units”
opposite such Buyer’s name on the Schedule of Buyers, which in the aggregate
shall equal up to Seven Million Five Hundred Thousand Dollars ($7,500,000) of
Units, at a cash purchase price of $4.61 per Unit (the “Purchase Price”). The
Company’s agreement with each Buyer is a separate agreement, and the sale and
issuance of the Units to each Buyer is a separate sale and issuance.

 

4.2                               Closing.

 

(a)                                 The purchase, sale and issuance of the Units
shall take place at one or more closings (each of which is referred to in this
Agreement as a “Closing” and the date of each is referred to in this Agreement
as a “Closing Date”). The initial Closing (the “Initial Closing”) shall have a
minimum total Purchase Price of not less than Five Million Dollars ($5,000,000)
(the “Minimum Purchase Proceeds”). The Initial Closing shall take place at the
offices of Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th Floor,
Sherman Oaks, California 91403, or such other location as the parties shall
mutually agree, no later than the second business day following the satisfaction
or waiver of the conditions provided in Articles VIII and IX of this Agreement
(other than conditions that, by their terms, are intended to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions)
(“Initial Closing Date”), but in no event later than the Outside Closing Date.

 

(b)                                 If less than all of the Units are sold and
issued at the Initial Closing, then, subject to the terms and conditions of this
Agreement, the Company may sell and issue at one or more subsequent closings
(each, a “Subsequent Closing”), up through but no later than the

 

5

--------------------------------------------------------------------------------


 

Outside Closing Date, to each Buyer who did not purchase Units at the Initial
Closing or a Subsequent Closing, the number of Units set forth in the column
designated “Number of Units” opposite such Buyer’s name on the Schedule of
Buyers. Any such sale and issuance in a Subsequent Closing shall be on the same
terms and conditions as those contained herein. Each Subsequent Closing shall
take place at such date, time and place as shall be approved by the Company in
its sole discretion.

 

4.3                               Form of Payment; Delivery. At each Closing,
Buyer shall deliver to the Company the Buyer’s Purchase Price in the form of a
wire transfer of immediately available U.S. funds.

 

ARTICLE V

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer represents and warrants to the Company, that:

 

5.1                               Investment Purpose. Each Buyer is acquiring
the Securities for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, each Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities or
an available exemption under the Securities Act. The Buyer acknowledges that a
legend will be placed on the certificates representing the Securities in the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

 

5.2                               Accredited Investor Status. Each Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D, as
promulgated under the Securities Act.

 

5.3                               Reliance on Exemptions. Each Buyer understands
that the Units are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Company is relying in part upon the truth and
accuracy of, and each Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of each Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
each Buyer to acquire the Units.

 

5.4                               Information. Each Buyer and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and other information

 

6

--------------------------------------------------------------------------------


 

each Buyer deemed material to making an informed investment decision regarding
its purchase of the Units, which have been requested by each Buyer. Buyer
acknowledges that it has received and reviewed a copy of the SEC Documents. Each
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and its management. Neither such inquiries, nor any
other due diligence investigations conducted by any Buyer or its advisors, if
any, or its representatives, shall modify, amend or affect each Buyer’s right to
rely on the Company’s and Operating Sub’s representations and warranties
contained in Article VI below. Each Buyer understands that its investment in the
Units involves a high degree of risk. Each Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables such Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment. Each Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Units.

 

5.5                               No Governmental Review. Each Buyer understands
that no United States federal or state Governmental Authority has passed on or
made any recommendation or endorsement of the Units, or the fairness or
suitability of the investment in the Units, nor have such Governmental
Authorities passed upon or endorsed the merits of the offering of the Units.

 

5.6                               Authorization, Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of each Buyer
and is a valid and binding agreement of each Buyer, enforceable in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

5.7                               General Solicitation. The Buyer is not
purchasing the Units as a result of any advertisement, article, notice or other
communication regarding the Units published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement. The Buyer represents
that it has a relationship preceding its decision to purchase the Units with the
Company.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company and Operating Sub each hereby makes the following representations and
warranties to the Buyer. The Disclosure Schedules shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Article VI and certain other sections of this Agreement, and the
disclosures in any section or subsection of the Disclosure Schedules shall
qualify other sections and subsections in this Article VI only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

 

6.1                               Subsidiaries. Except for a one hundred percent
(100%) ownership in Operating Sub, the Company has no subsidiaries and the
Company does not own, directly or indirectly, any

 

7

--------------------------------------------------------------------------------


 

outstanding voting securities of or other interests in, or have any control
over, any other Person. With respect to Operating Sub, all representations and
warranties in this Article VI and elsewhere in this Agreement shall be deemed
repeated and re-made from and by Operating Sub, as if such representations and
warranties were independently made by Operating Sub, in this Agreement (but
modified as necessary in order to give effect to the intent of the parties that
such representation and warranty is being made by the Operating Sub, rather than
the Company, as applicable). In addition, each representation and warranty
contained in this Article VI or otherwise set forth in this Agreement shall be
deemed to mean and be construed to include the Company and each of its
subsidiaries, as applicable, regardless of whether each of such representations
and warranties in Article VI specifically refers to the Company’s subsidiaries
or not.

 

6.2                               Organization. The Company and its subsidiaries
are corporations, duly organized, validly existing and in good standing under
the Laws of the jurisdiction in which they are incorporated. The Company has the
full corporate power and authority and all necessary certificates, licenses,
approvals and Permits to: (i) enter into and execute this Agreement and the
Transaction Documents and to perform all of its Obligations hereunder and
thereunder; and (ii) own and operate its Assets and properties and to conduct
and carry on its business as and to the extent now conducted. The Company is
duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the character of its business or the
ownership or use and operation of its Assets or properties requires such
qualification, except to the extent that failure to so qualify will not result
in a Material Adverse Effect.

 

6.3                               Authority and Approval of Agreement; Binding
Effect. The execution and delivery by Company of this Agreement and the
Transaction Documents, and the performance by Company of all of its Obligations
hereunder and thereunder, including the issuance of the Units, have been duly
and validly authorized and approved by Company and its board of directors
pursuant to all applicable Laws and no other corporate action or Consent on the
part of Company, its board of directors, stockholders or any other Person is
necessary or required by the Company to execute this Agreement and the
Transaction Documents, consummate the transactions contemplated herein and
therein, perform all of Company’s Obligations hereunder and thereunder, or to
issue the Units. This Agreement and each of the Transaction Documents have been
duly and validly executed by Company (and the officer executing this Agreement
and all such other Transaction Documents is duly authorized to act and execute
same on behalf of Company) and constitute the valid and legally binding
agreements of Company, enforceable against Company in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

6.4                               Capitalization. Immediately prior to the
Initial Closing, the authorized capital stock of the Company will consist of
50,000,000 shares, with a par value of $0.001 per share, of which 47,000,000
shares are designated Common Stock and 3,000,000 shares are designated preferred
stock, of which 12,817,310 shares of Common Stock and no shares of preferred
stock are issued and outstanding. All of such outstanding shares have been
validly issued and are fully paid and nonassessable. The Common Stock is
currently quoted on the Nasdaq Capital Market under the trading symbol “RESN.”
The Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal

 

8

--------------------------------------------------------------------------------


 

Trading Market, and the Company has maintained all requirements on its part for
the continuation of such quotation. Except as set forth on Schedule 6.4, no
shares of Common Stock are subject to preemptive rights or any other similar
rights or any Encumbrances suffered or permitted by the Company. Except as set
forth on Schedule 6.4, as of the date hereof: (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional Shares of capital stock
of the Company or any of its subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (collectively, “Derivative Securities”);
(ii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other Contracts or instruments evidencing indebtedness of the
Company or any of its subsidiaries, or by which the Company or any of its
subsidiaries is or may become bound; (iii) there are no outstanding registration
statements with respect to the Company or any of its securities (other than
registration statements on Form S-8); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and
(vii) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no Contracts by
which the Company is or may become bound to redeem a security of the Company.
Except as set forth on Schedule 6.4, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders. Schedule 6.4 sets
forth a detailed calculation of the total number of shares of Common Stock
outstanding as of the date hereof assuming (i) the issuance of 1,626,898 Units
pursuant to this Agreement; (ii) the exercise in full of all outstanding
Derivative Securities taking into account all applicable anti-dilution or
similar adjustments or rights, including without limitation those resulting from
the issuance of Units pursuant to this Agreement; and (iii) the exercise of all
Derivative Securities authorized for issuance, but not yet issued, under any
plan of the Company.

 

6.5                               No Conflicts; Consents and Approvals. The
execution, delivery and performance of this Agreement and the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of any of the Units, will not: (i) constitute a
violation of or conflict with any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents; (ii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflict
with, or give to any other Person any rights of termination, amendment,
acceleration or cancellation of, any provision of any Material Contract;
(iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, any
Judgment; (iv) assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws and the

 

9

--------------------------------------------------------------------------------


 

rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, Company or any of Company’s
Assets. The Company is not in violation of its articles of incorporation, bylaws
or other organizational or governing documents and the Company is not in default
or breach (and no event has occurred which with notice or lapse of time or both
could put the Company in default or breach) under, and the Company has not taken
any action or failed to take any action that would give to any other Person any
rights of termination, amendment, acceleration or cancellation of, any Material
Contract. Except as specifically contemplated by this Agreement, the Company is
not required to obtain any Consent of, from, or with any Governmental Authority,
or any other Person, in order for it to execute, deliver or perform any of its
Obligations under this Agreement or the Transaction Documents in accordance with
the terms hereof or thereof, or to issue and sell the Units in accordance with
the terms hereof. All Consents which the Company is required to obtain pursuant
to the immediately preceding sentence have been obtained or effected on or prior
to the date hereof. The Company is not aware of any facts or circumstances which
might give rise to any of the foregoing.

 

6.6                               Issuance of Securities. The Securities are
duly authorized and, upon issuance in accordance with the terms hereof (and of
the Warrants), shall be duly issued, fully paid and non-assessable, and free
from all Encumbrances with respect to the issue thereof, and, assuming the
accuracy of the representations and warranties of the Buyers set forth in
Article V above, will be issued in compliance with all applicable United States
federal and state securities Laws. Assuming the accuracy of the representations
and warranties of the Buyers set forth in Article V above, the offer and sale by
the Company of the Units is exempt from: (i) the registration and prospectus
delivery requirements of the Securities Act; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.

 

6.7                               SEC Documents; Financial Statements. The
Common Stock is registered pursuant to Section 12 of the Exchange Act and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the Exchange Act (all of
the foregoing filed within the two (2) years preceding the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”). The Company is
current with its filing obligations under the Exchange Act and all SEC Documents
have been filed on a timely basis or the Company has received a valid extension
of such time of filing and has filed any such SEC Document prior to the
expiration of any such extension. The Company represents and warrants that true
and complete copies of the SEC Documents are available on the SEC’s website
(www.sec.gov) at no charge to Buyers, and Buyers acknowledge that each of them
may retrieve all SEC Documents from such website and each Buyer’s access to such
SEC Documents through such website shall constitute delivery of the SEC
Documents to Buyers; provided, however, that if any Buyer is unable to obtain
any of such SEC Documents from such website at no charge, as result of such
website not being available or any other reason beyond any Buyer’s control, then
upon request from such Buyer, the Company shall deliver to such Buyer true and
complete copies of such SEC Documents. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to

 

10

--------------------------------------------------------------------------------


 

state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. None of the statements made in any such SEC Documents is,
or has been, required to be amended or updated under applicable Law (except as
such statements have been amended or updated in subsequent filings prior to the
date hereof, which amendments or updates are also part of the SEC Documents). As
of their respective dates, the financial statements of the Company included in
the SEC Documents (“Financial Statements”) complied in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto (except as such Financial Statements have been
amended or updated in subsequent filings prior to the date hereof, which
amendments or updates are also part of the SEC Documents). All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

6.8                               Absence of Certain Changes. Since the date the
last of the SEC Documents was filed with the SEC, none of the following have
occurred:

 

(a)                                 There has been no event or circumstance of
any nature whatsoever that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; or

 

(b)                                 Except for this Agreement and the other
Transaction Documents, there has been no transaction, event, action,
development, payment, or other matter of any nature whatsoever entered into by
the Company that requires disclosure in an SEC Document which has not been so
disclosed.

 

6.9                               Absence of Litigation or Adverse Matters.
Except as disclosed in the SEC Documents: (i) there is no Proceeding before or
by any Governmental Authority or any other Person, pending, or the best of
Company’s knowledge, threatened or contemplated by, against or affecting the
Company, its business or Assets; (ii) there is no outstanding Judgments against
or affecting the Company, its business or Assets; and (iii) the Company is not
in breach or violation of any Material Contract.

 

6.10                        Liabilities of the Company. The Company does not
have any Obligations of a nature required by GAAP to be disclosed on a
consolidated balance sheet of the Company, except: (i) as disclosed in the
Financial Statements; or (ii) incurred in the Ordinary Course of Business since
the date of the last Financial Statements filed by the Company with the SEC that
have not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

6.11                        Title to Assets. The Company has good and marketable
title to, or a valid license or leasehold interest in, all of its Assets which
are material to the business and operations of the Company as presently
conducted, free and clear of all Encumbrances or restrictions on the transfer or
use of same, other than restrictions on transfer or use arising under a license
or Lease with respect to such Assets that, individually or in the aggregate,
would not have, or be reasonably expected to, materially interfere with the
purposes for which they are currently used and for the purposes for which they
are proposed to be used. Except as would not have a Material Adverse Effect, the
Company’s Assets are in good operating condition and repair, ordinary wear and
tear excepted, and are free of any latent or patent defects which might impair
their usefulness, and are suitable for the purposes for which they are currently
used and for the purposes for which they are proposed to be used.

 

6.12                        Real Estate.

 

(a)                                 Real Property Ownership. The Company does
not own any Real Property.

 

(b)                                 Real Property Leases. Except pursuant to the
Leases described in the SEC Documents (the “Company Leases”), the Company does
not lease any Real Property. With respect to each of the Company Leases: (i) the
Company has been in peaceful possession of the property leased thereunder and
neither the Company nor, to the Company’s knowledge, the landlord is in default
thereunder; (ii) no waiver, indulgence or postponement of any of the Obligations
thereunder has been granted by the Company or landlord thereunder; and
(iii) there exists no event, occurrence, condition or act known to the Company
which, upon notice or lapse of time or both, would be or could become a default
thereunder or which could result in the termination of the Company Leases, or
any of them, or have a Material Adverse Effect on the business of the Company,
its Assets or its operations or financial results. The Company has not violated
nor breached any provision of any such Company Leases, and all Obligations
required to be performed by the Company under any of such Company Leases have
been fully, timely and properly performed. If requested by any of the Buyers,
the Company has delivered to such Buyers true, correct and complete copies of
all Company Leases, including all modifications and amendments thereto, whether
in writing or otherwise. The Company has not received any written or oral notice
to the effect that any of the Company Leases will not be renewed at the
termination of the term of such Company Leases, or that any of such Company
Leases will be renewed only at higher rents.

 

6.13                        Material Contracts. A list of the Material Contracts
is attached as Schedule 6.13. An accurate, current and complete copy of each of
the Material Contracts has been furnished to Buyers and/or is readily available
as part of the SEC Documents, and each of the Material Contracts constitutes the
entire agreement of the respective parties thereto relating to the subject
matter thereof. Each of the Material Contracts is in full force and effect and
is a valid and binding Obligation of the parties thereto in accordance with the
terms and conditions thereof. To the knowledge of the Company and its officers,
all Obligations required to be performed under the terms of each of the Material
Contracts by any party thereto have been fully performed by all parties thereto,
and no party to any Material Contracts is in default with respect to any term or
condition thereof, nor has any event occurred which, through the passage of time
or the giving of notice, or both, would constitute a default thereunder or would
cause the acceleration or modification of any Obligation of any party thereto or
the creation of any Encumbrance upon

 

12

--------------------------------------------------------------------------------


 

any of the Assets of the Company. Further, the Company has received no notice,
nor does the Company have any knowledge, of any pending or contemplated
termination of any of the Material Contracts and, no such termination is
proposed or has been threatened, whether in writing or orally.

 

6.14                        Compliance with Laws. Except as would not have a
Material Adverse Effect, the Company is and at all times has been in material
compliance with all Laws. The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.

 

6.15                        Intellectual Property. The Company owns or possesses
adequate and legally enforceable rights or licenses to use all trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

6.16                        Labor and Employment Matters. The Company is not
involved in any labor dispute or, to the knowledge of the Company, is any such
dispute threatened. To the knowledge of the Company and its officers, none of
the Company’s employees is a member of a union and the Company believes that its
relations with its employees are good. To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 

6.17                        Employee Benefit Plans. The Company is in compliance
in all material respects with all presently applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification. To the Company’s
knowledge, the Company has promptly paid and discharged all Obligations arising
under ERISA of a character which if unpaid or unperformed might result in the
imposition of an Encumbrance against any of its Assets or otherwise have a
Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

6.18                        Tax Matters. The Company has made and timely filed
all Tax Returns required by any jurisdiction to which it is subject, and each
such Tax Return has been prepared in compliance with all applicable Laws, and
all such Tax Returns are true and accurate in all respects. Except and only to
the extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes, the Company has
timely paid all Taxes shown or determined to be due on such Tax Returns, except
those being contested in good faith, and the Company has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person. There is no Proceeding or Claim for
refund now in progress, pending or, to the Company’s knowledge, threatened
against or with respect to the Company regarding Taxes.

 

6.19                        Insurance. The Company is covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company is engaged and in coverage amounts which are prudent
and typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”). Such Insurance Policies are in full force and effect, and
all premiums due thereon have been paid. None of the Insurance Policies will
lapse or terminate as a result of the transactions contemplated by this
Agreement. The Company has complied with the provisions of such Insurance
Policies. The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

6.20                        Permits. The Company possesses all Permits necessary
to conduct its business, and the Company has not received any notice of, or is
otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Company is in material compliance with the respective
requirements of all such Permits.

 

6.21                        Business Location. The Company has no office or
place of business other than as identified in the SEC Documents and the
Company’s principal executive offices are located in Goleta, California. All
books and records of the Company and other material Assets of the Company are
held or located at the offices and places of business identified in the SEC
Documents.

 

6.22                        Environmental Laws. The Company is and has at all
times been in compliance in all material respects with any and all applicable
Environmental Requirements, and there are no pending Claims against the Company
relating to any Environmental Requirements, nor to the best knowledge of the
Company, is there any basis for any such Claims.

 

14

--------------------------------------------------------------------------------


 

6.23                        Illegal Payments. Neither the Company, nor any
director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of his actions for, or on behalf of, the Company:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

6.24                        Related Party Transactions. Except as disclosed in
the SEC Documents, and except for arm’s length transactions pursuant to which
the Company makes payments in the Ordinary Course of Business upon terms no less
favorable than the Company could obtain from third parties, none of the
officers, directors or employees of the Company, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the issued and outstanding
shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner. There are no Claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or, to the Company’s
knowledge, between any of them, relating to the Company and its business.

 

6.25                        Internal Accounting Controls. Except as set forth in
the SEC Documents, the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

6.26                        Acknowledgment Regarding Buyers’ Purchase of the
Units. The Company acknowledges and agrees that each Buyer is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no Buyer
is acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by any Buyer or any of its representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Buyer’s purchase of the Units. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

15

--------------------------------------------------------------------------------


 

6.27                        Listing and Maintenance Requirements. The Company’s
Common Stock is registered pursuant to Section 12 of the Exchange Act, and the
Company has taken no action designed to, or which to the best of its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the SEC is contemplating terminating such registration.

 

6.28                        Bad Actor. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which
Rule 506(d)(2)(ii—iv) or (d)(3), is applicable. As used in this Section 6.28,
the term “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

6.29                        Brokerage Fees. There is no Person acting on behalf
of the Company who is entitled to or has any claim for any financial advisory,
brokerage or finder’s fee or commission in connection with the execution of this
Agreement or the consummation of the transactions contemplated hereby.

 

ARTICLE VII

COVENANTS

 

7.1                               Best Efforts. Each party shall use its best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Articles VIII and IX of this Agreement.

 

7.2                               Form D. If required by applicable Law, the
Company agrees to file a Form D with respect to the Units as required under
Regulation D of the Securities Act and to provide a copy thereof to any Buyer
upon request. The Company shall, on or before the Closing Date, take such action
as the Company shall reasonably determine is necessary to qualify the Units, or
obtain an exemption for the Units for sale to each of the Buyers at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” Laws of the
states of the United States, and shall provide evidence of any such action so
taken to any Buyer upon request.

 

7.3                               Affirmative Covenants.

 

(a)                                 Reporting Status; Listing. So long as any
Buyer owns, legally or beneficially any of the Securities, the Company shall:
(i) file in a timely manner all reports required to be filed under the
Securities Act, the Exchange Act or any securities Laws and regulations thereof
applicable to the Company of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, if not otherwise publicly
available, to provide a copy thereof to a Buyer upon request; (ii) not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination; (iii) if required by the rules and regulations of the
Principal Trading Market, promptly secure the listing of any of the Shares and
Warrant Shares upon the Principal Trading Market (subject to official notice of
issuance) and, take all reasonable action under its control to maintain the
continued listing, quotation and trading of its Common Stock on the Principal
Trading Market, and the Company shall comply in all respects

 

16

--------------------------------------------------------------------------------


 

with the Company’s reporting, filing and other Obligations under the bylaws or
rules of the Principal Trading Market, the Financial Industry Regulatory
Authority, Inc. and such other Governmental Authorities, as applicable.

 

(b)                                 Rule 144. With a view to making available to
each Buyer the benefits of Rule 144 under the Securities Act (“Rule 144”), or
any similar rule or regulation of the SEC that may at any time permit Buyers to
sell any of the Shares and Warrant Shares to the public without registration,
the Company represents and warrants that: (i) the Company is, and has been for a
period of at least ninety (90) days immediately preceding the date hereof,
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act; (ii) the Company has filed all required reports under Section 13 or
15(d) of the Exchange Act, as applicable, during the twelve (12) months
preceding the Closing Date (or for such shorter period that the Company was
required to file such reports); (iii) the Company is not an issuer defined as a
“Shell Company” (as hereinafter defined); and (iv) if the Company has, at any
time, been an issuer defined as a Shell Company, the Company has: (A) not been
an issuer defined as a Shell Company for at least six (6) months prior to the
Closing Date; and (B) has satisfied the requirements of Rule 144(i) (including,
without limitation, the proper filing of “Form 10 information” at least six
(6) months prior to the Closing Date). For the purposes hereof, the term “Shell
Company” shall mean an issuer that meets the description set forth under
Rule 144(i)(1)(i). In addition, so long as any Buyer owns, legally or
beneficially, any of the Shares or Warrant Shares, the Company shall, at its
sole expense:

 

(i)                                     Make, keep and ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available;

 

(ii)                                  furnish to each Buyer, promptly upon
reasonable request: (A) a written statement by the Company that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act; and (b) such other information as may be reasonably requested by each Buyer
to permit each Buyer to sell any of the Shares or Warrant Shares pursuant to
Rule 144 without limitation or restriction; and

 

(iii)                               promptly at the request of each Buyer, give
the Company’s transfer agent instructions to the effect that, upon the transfer
agent’s receipt from any Buyer of a certificate (a “Rule 144 Certificate”)
certifying that such Buyer’s holding period (as determined in accordance with
the provisions of Rule 144) for any portion of the Shares or Warrant Shares
which such Buyer proposes to sell (the “Securities Being Sold”) is not less than
six (6) months, and receipt by the transfer agent of the “Rule 144 Opinion” (as
hereinafter defined) from the Company or its counsel (or from such Buyer and its
counsel as permitted below), the transfer agent is to effect the transfer of the
Securities Being Sold and issue to such Buyer or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such Securities Being Sold on the transfer agent’s books and
records. In this regard, upon each Buyer’s request, the Company shall have an
affirmative obligation to cause its counsel to promptly issue to the transfer
agent a legal opinion providing that, based on the Rule 144 Certificate, the
Securities Being Sold were or may be sold, as applicable, pursuant to the
provisions of Rule 144, even in the absence of an effective registration
statement (the “Rule 144 Opinion”). If the transfer agent requires any
additional documentation in connection with any

 

17

--------------------------------------------------------------------------------


 

proposed transfer by any Buyer of any Securities Being Sold, the Company shall
promptly deliver or cause to be delivered to the transfer agent or to any other
Person, all such additional documentation as may be necessary to effectuate the
transfer of the Securities Being Sold and the issuance of an unlegended
certificate to any transferee thereof, all at the Company’s expense.

 

(c)                                  Matters With Respect to Securities and
Transfer Agent.

 

(i)                                     Removal of Restrictive Legends. In the
event that any Buyer has any shares of the Company’s Common Stock bearing any
restrictive legends, and such Buyer, through its counsel or other
representatives, submits to the Company’s transfer agent (“Transfer Agent”) any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason (except to the extent
that such refusal or failure is based solely on applicable Law that would
prevent the removal of such restrictive legends) to render an opinion of counsel
or any other documents or certificates required for the removal of the
restrictive legends, then the Company hereby agrees and acknowledges that such
Buyer is hereby irrevocably and expressly authorized to have counsel to such
Buyer render any and all opinions and other certificates or instruments which
may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by such Buyer, and surrender to a
common carrier for overnight delivery to the address as specified by such Buyer,
certificates, registered in the name of such Buyer or its designees,
representing the shares of Common Stock to which such Buyer is entitled, without
any restrictive legends and otherwise freely transferable on the books and
records of the Company.

 

(ii)                                  Authorized Agent of the Company. The
Company hereby irrevocably appoints each Buyer and each Buyer’s counsel and its
representatives, each as the Company’s duly authorized agent and
attorney-in-fact for the Company for the purposes of authorizing and instructing
the Transfer Agent to process issuances, transfers and legend removals upon
instructions from each Buyer, or any counsel or representatives of each Buyer,
consistent with this Section 7.3(c). The authorization and power of attorney
granted hereby is coupled with an interest and is irrevocable so long as any
Buyer owns or has the right to receive, any shares of the Company’s Common Stock
hereunder. In this regard, the Company hereby confirms to the Transfer Agent and
each Buyer that it can NOT and will NOT give instructions, including stop orders
or otherwise, inconsistent with the terms of this Section 7.3(c) with regard to
the matters contemplated herein, and that each Buyer shall have the absolute
right to provide a copy of this Agreement to the Transfer Agent as evidence of
the Company’s irrevocable authority for each Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from each Buyer, or
any counsel or representatives of each Buyer, in each case as specifically
contemplated in this Section 7.3(c), without any further instructions, orders or
confirmations from the Company.

 

(iii)                               Injunction and Specific Performance. The
Company specifically acknowledges and agrees that in the event of a breach or
threatened breach by the Company of any provision of this Section 7.3(c), each
Buyer will be irreparably damaged and that damages at

 

18

--------------------------------------------------------------------------------


 

law would be an inadequate remedy if this Agreement were not specifically
enforced. Therefore, in the event of a breach or threatened breach of any
provision of this Section 7.3(c) by the Company, each Buyer shall be entitled to
obtain, in addition to all other rights or remedies such Buyer may have, at law
or in equity, an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for specific performance of the provisions of this Section 7.3(c).

 

7.4                               Use of Proceeds. The Company shall use the net
proceeds from the sale of the Units for general corporate purposes, including
general and administrative expenses, and for the repayment of any outstanding
Indebtedness of the Company or any of its Subsidiaries.

 

7.5                               Fees and Expenses. The Company agrees to pay
to each Buyer (or any designee or agent of the Buyers), upon demand, or to
otherwise be responsible for the payment of, any and all costs, fees, charges
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for any Buyer, and of any experts and agents, which any Buyer may
incur or which may otherwise be due and payable in connection with: (i) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Transaction Documents;
(ii) the exercise or enforcement of any of the rights of any Buyer under this
Agreement or the Transaction Documents; or (iii) the failure by the Company to
perform or observe any of the provisions of this Agreement or any of the
Transaction Documents. The provisions of this Section 7.5 shall survive the
termination of this Agreement.

 

7.6                               Public Disclosure of Buyers. The Company shall
not publicly disclose the name of any Buyer, or include the name of any Buyer in
any filing with the SEC or any regulatory agency or Principal Trading Market,
without the prior written consent of such Buyer except: (a) as required by
federal securities law in connection with any registration statement
contemplated by the Registration Rights Agreement or (b) to the extent such
disclosure is required by Law or Principal Trading Market regulations, in which
case the Company shall provide Buyers with prior written notice of such
disclosure permitted under this clause (b).

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Units to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

8.1                               The Buyer shall have executed the Transaction
Documents that require the Buyer’s execution, and delivered them to the Company.

 

8.2                               The Buyer shall have paid the Buyer’s Purchase
Price to the Company, which payment shall be made by wire transfer of
immediately available U.S. funds to an account designated by the Company and in
accordance with wire transfer instructions provided by the Company.

 

19

--------------------------------------------------------------------------------


 

8.3                               The Buyer’s representations and warranties
shall be true and correct in all material respects as of the date when made and
as of the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the applicable Closing
Date.

 

8.4                               The Company shall have obtained all
governmental, regulatory or third party consents and approvals necessary for the
sale of the Units.

 

8.5                               No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

8.6                               Since the date of execution of this Agreement,
no event or series of events shall have occurred that resulted, or could
reasonably be expected to result, in a Material Adverse Effect.

 

8.7                               Trading in the Common Stock shall not have
been suspended by the SEC or any Principal Trading Market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement.

 

8.8                               The Company shall have received the Minimum
Purchase Proceeds.

 

ARTICLE IX

CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of a Buyer hereunder to purchase the Units at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyer’s sole benefit
and may be waived by the Buyer at any time in its sole discretion:

 

9.1                               The Company shall have executed and delivered
the Transaction Documents and delivered the same to the Buyer.

 

9.2                               The Company shall have delivered: (a) to
Computershare, the transfer agent for the Company’s Common Stock, instructions
and all such other documents required of the Company by Computershare to issue
to the Buyer a certificate registered in such Buyer’s name representing the
number of Shares that such Buyer is purchasing; and (b) to the Buyer, a Warrant
to purchase a number of shares of Common Stock equal to the number of Shares
that such Buyer is purchasing.

 

9.3                               The representations and warranties of the
Company and of Operating Sub shall be true and correct in all material respects
(except to the extent that any of such representations and warranties are
already qualified as to materiality in Article VI above, in which case, such
representations and warranties shall be true and correct in all respects without
further

 

20

--------------------------------------------------------------------------------


 

qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company and Operating Sub shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company and Operating Sub at or prior to the Closing Date. The Buyer
shall have received a certificate, executed by the Chief Executive Officer or
Chief Financial Officer of the Company, dated as of the Closing Date, to the
foregoing effect.

 

9.4                               The Company shall have delivered to the Buyer
a certificate evidencing the formation and good standing of the Company in its
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within twenty (20) days
of the Closing Date.

 

9.5                               The Company shall have delivered to the Buyer
a certificate or other reasonably acceptable evidence evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company
conducts business and is required to so qualify, as of a date within twenty (20)
days of the Closing Date.

 

9.6                               The Company shall have delivered to the Buyer
a certified copy of the Certificate of Incorporation as certified by the
Secretary of State of the Company’s jurisdiction of incorporation within twenty
(20) days of the Closing Date.

 

9.7                               The Company shall have delivered to the Buyer
a certificate, in the form acceptable to the Buyer, executed by the Secretary of
the Company dated as of the Closing Date, as to (i) the resolutions consistent
with Section 6.3 as adopted by the Company’s board of directors, (ii) the
Certificate of Incorporation of the Company and (iii) the Bylaws of the Company
as in effect at the Closing.

 

9.8                               The Company shall have delivered to the Buyers
an opinion of counsel to the Company, as of the Closing Date, in a form
satisfactory to the Buyer and its counsel.

 

9.9                               No event shall have occurred which could
reasonably be expected to have a Material Adverse Effect.

 

9.10                        The Company shall have received the Minimum Purchase
Proceeds.

 

ARTICLE X

INDEMNIFICATION

 

10.1                        Company’s Obligation to Indemnify. In consideration
of the Buyers’ execution and delivery of this Agreement and acquiring the Units
hereunder, and in addition to all of the Company’s and Operating Sub’s other
obligations under this Agreement, the Company and Operating Sub, jointly and
severally, hereby agree to defend and indemnify each Buyer and each Buyer’s
Affiliates and subsidiaries, and their respective directors, officers,
employees, agents and representatives, and the successors and assigns of each of
them (collectively, the “Buyer Indemnified Parties”) and the Company and
Operating Sub do hereby agree to hold the Buyer Indemnified Parties harmless,
from and against any and all Claims made, brought or asserted

 

21

--------------------------------------------------------------------------------


 

against the Buyer Indemnified Parties, or any one of them, and the Company and
Operating Sub hereby agree to pay or reimburse the Buyer Indemnified Parties for
any and all Claims payable by any of the Buyer Indemnified Parties to any
Person, including reasonable attorneys’ and paralegals’ fees and expenses, court
costs, settlement amounts, costs of investigation and interest thereon from the
time such amounts are due at the highest non-usurious rate of interest permitted
by applicable Law, through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company or Operating Sub in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby;
(ii) any breach of any covenant, agreement or Obligation of the Company or
Operating Sub contained in this Agreement, the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby; or
(iii) any Claims brought or made against the Buyer Indemnified Parties, or any
one of them, by any Person and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement, the Transaction
Documents or any other instrument, document or agreement executed pursuant
hereto or thereto, any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of the issuance of the Units, or
the status of the Buyers of any of the Units, as a buyer and holder of such
Units in the Company. To the extent that the foregoing undertaking by the
Company and Operating Sub may be unenforceable for any reason, the Company and
Operating Sub shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law. The Company will not be liable to any Buyer under this
indemnity: (i) for any settlement by a Buyer in connection with any Claim
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; or (ii) to the extent, but only
to the extent, that a Claim is attributable to any Buyer’s breach of any of the
representations, warranties, covenants or agreements made by such Buyer in this
Agreement or in the other Transaction Documents.

 

ARTICLE XI

MATTERS RELATING TO THE BUYERS

 

11.1                        Independent Nature of Buyers’ Obligations and
Rights. The obligations of each Buyer under this Agreement and the Transaction
Documents are several and not joint with the obligations of any other Buyer, and
no Buyer shall be responsible in any way for the performance of the obligations
of any other Buyer under any one or more of the Transaction Documents. The
decision of each Buyer to purchase the Units pursuant to the Transaction
Documents has been made by each such Buyer independently of any other Buyer and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries, if any, which may have been made or given by any other Buyer
or any of their respective officers, directors, principals, employees, agents,
counsel or representatives (collectively, including the Buyer in question, the
“Buyer Representatives”). No Buyer Representative shall have any liability to
any other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with making its investment
hereunder and that no Buyer will be acting as agent of such other Buyer in
connection with monitoring its investment in the Units or enforcing its rights
under the Transaction Documents. Each Buyer shall be entitled to independently
protect and

 

22

--------------------------------------------------------------------------------


 

enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
Proceeding for such purpose. The Company and each of the Buyers acknowledge
that, for reasons of administrative convenience the Company has elected to
provide each of the Buyers with the same Transaction Documents for the purpose
of closing a transaction with multiple Buyers and not because it was required or
requested to do so by any Buyer. In furtherance of the foregoing, and not in
limitation thereof, the Company and the Buyers acknowledge that nothing
contained in this Agreement or in any Transaction Document, and no action taken
by any Buyer pursuant thereto, shall be deemed to constitute any two or more
Buyers as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents.

 

11.2                        Equal Treatment of Buyers. No consideration shall be
offered or paid to any Buyer to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents, unless the same consideration
is also offered to all of the other Buyers parties to the Transaction Documents.

 

ARTICLE XII

TERMINATION

 

12.1                        Termination. This Agreement may be terminated prior
to the Closing (i) by written agreement of the Buyers and the Company or (ii) by
either the Company or a Buyer (as to itself but no other Buyer) upon written
notice to the other, if the Initial Closing shall not have taken place by
3:30 p.m. Eastern time on March 10, 2017, or such later date approved by the
Company’s Board of Directors, but in no event later than March 17, 2017
(“Outside Closing Date”); provided, that the right to terminate this Agreement
under this Section 12.1 shall not be available to any party whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time.

 

12.2                        Consequences of Termination. No termination of this
Agreement shall release any party from any liability for breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1                        Notices. All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

 

If to the Company:

 

Resonant Inc.

110 Castilian Drive, Suite 100

Goleta, California 93117

Attention: Jeff Killian

Email: jkillian@resonant.com

Facsimile: (   )     -

 

23

--------------------------------------------------------------------------------


 

With a copy to:

 

Stubbs Alderton & Markiles, LLP

15260 Ventura Boulevard, 20th Floor

Sherman Oaks, California 91403

Attention: John McIlvery

Email: jmcilvery@stubbsalderton.com

Facsimile: (818) 444-6302

 

 

 

If to the Buyers:

 

To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto

 

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day. Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

13.2                        Entire Agreement. This Agreement, including the
Exhibits and Schedules attached hereto and the documents delivered pursuant
hereto, including the Transaction Documents, set forth all the promises,
covenants, agreements, conditions and understandings between the parties hereto
with respect to the subject matter hereof and thereof, and supersede all prior
and contemporaneous agreements, understandings, inducements or conditions,
expressed or implied, oral or written, except as contained herein and in the
Transaction Documents; provided, however, except as explicitly stated herein,
nothing contained in this Agreement or any other Transaction Document shall (or
shall be deemed to) (i) have any effect on any agreements any Buyer has entered
into with, or any instruments any Buyer has received from, the Company prior to
the date hereof with respect to any prior investment made by such Buyer in the
Company or (ii) waive, alter, modify or amend in any respect any obligations of
the Company, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and any Buyer, or any instruments any Buyer received from the Company prior to
the date hereof, and all such agreements and instruments shall continue in full
force and effect..

 

13.3                        Successors and Assigns. This Agreement, and any and
all rights, duties and obligations hereunder, shall not be assigned,
transferred, delegated or sublicensed by the Company without the prior written
consent of each Buyer. Subject to the foregoing and except as otherwise provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

 

24

--------------------------------------------------------------------------------


 

13.4                        Binding Effect. This Agreement shall be binding upon
the parties hereto, their respective successors and permitted assigns.

 

13.5                        Amendment. Except as specifically set forth herein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Buyers. Any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such amendment
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding or (2) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion). No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Buyers may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Securities, as applicable, provided that no such waiver
shall be effective to the extent that it (1) applies to less than all of the
holders of the Securities then outstanding (unless a party gives a waiver as to
itself only) or (2) imposes any obligation or liability on any Buyer without
such Buyer’s prior written consent (which may be granted or withheld in such
Buyer’s sole discretion). No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents who are holders of Notes. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise. As a material
inducement for each Buyer to enter into this Agreement, the Company expressly
acknowledges and agrees that no due diligence or other investigation or inquiry
conducted by a Buyer, any of its advisors or any of its representatives shall
affect such Buyer’s right to rely on, or shall modify or qualify in any manner
or be an exception to any of, the Company’s representations and warranties
contained in this Agreement or any other Transaction Document. “Required Buyers”
means Buyers holding and/or subscribing hereunder for a majority of the Shares
and Warrant Shares, as group, represented by the Units sold or to be sold
pursuant to this Agreement.

 

13.6                        Gender and Use of Singular and Plural. All pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identity of the party or parties or their personal representatives,
successors and assigns may require.

 

13.7                        Execution. This Agreement may be executed in one or
more counterparts, all of which taken together shall be deemed and considered
one and the same Agreement, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party. A digital reproduction, portable document format
(“PDF”) or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by electronic signature (including
signature via DocuSign or

 

25

--------------------------------------------------------------------------------


 

similar services), electronic mail or any similar electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen. Such
execution and delivery shall be considered valid, binding and effective for all
purposes.

 

13.8                        Headings. The article and section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of the Agreement.

 

13.9                        Governing Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of California without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California located in Los Angeles
County and the United States District Court for the Central District for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement. Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.If either party shall commence an action or proceeding to
enforce any provisions of the Transaction Documents, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

13.10                 Further Assurances. The parties hereto will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

 

13.11                 Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Shares and Warrants.
Each Buyer shall be responsible only for its own representations, warranties and
covenants hereunder.

 

13.12                 Time is of the Essence. The parties hereby agree that time
is of the essence with respect to performance of each of the parties’
Obligations under this Agreement. The parties agree that in the event that any
date on which performance is to occur falls on a Saturday, Sunday or state or
national holiday, then the time for such performance shall be extended until the
next business day thereafter occurring.

 

13.13                 Joint Preparation. The preparation of this Agreement has
been a joint effort of the parties and the resulting documents shall not, solely
as a matter of judicial construction, be construed more severely against one of
the parties than the other.

 

13.14                 Severability. If any one of the provisions contained in
this Agreement, for any reason, shall be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or

 

26

--------------------------------------------------------------------------------


 

unenforceability shall not affect any other provision of this Agreement, and
this Agreement shall remain in full force and effect and be construed as if the
invalid, illegal or unenforceable provision had never been contained herein.

 

13.15                 No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

 

13.16                 Compliance with Federal Law. The Company shall: (i) ensure
that no Person who owns a controlling interest in or otherwise controls the
Company is or shall at any time be listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by the Office of
Foreign Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or in any other similar lists of any Governmental Authority;
(ii) not use or permit the use of the proceeds of the purchase of the Units to
violate any of the foreign asset control regulations of OFAC or any enabling
statute, Executive Order relating thereto or any other requirements or
restrictions imposed by any Governmental Authority; and (iii) comply with all
applicable Lender Secrecy Act (“BSA”) laws and regulations, as amended.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

 

“COMPANY”

 

 

 

RESONANT INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jeff Killian

 

 

Jeff Killian

 

 

Chief Financial Officer

 

 

 

 

 

BUYERS:

 

 

 

See Signature pages for each Buyer attached

 

(Company Signature Page to Securities Purchase Agreement)

 

--------------------------------------------------------------------------------


 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT

 

WITH RESONANT INC.

 

By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.

 

FOR ENTITY INVESTORS:

 

FOR INDIVIDUAL INVESTORS:

 

 

 

Grayboard Investments, Ltd.

 

Signature:

 

[Name of Entity]

 

Name:

 

 

 

 

 

 

 

 

 

By:

/s/ Shannon Wilson

 

Signature:

 

Name:

: Shannon Wilson

 

Name:

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

WORK ADDRESS:

 

HOME ADDRESS:

c/o Holditall Inc.

 

 

#600 - 21 Water Street

 

 

Vancouver, BC Canada V6B-1A1

 

Phone:

 

Attention:

Elena Prins, Controller

 

SSN:

 

Phone:

 

 

 

 

Fax:

 

 

 

 

E-mail:

elenap@holditall.com

 

 

 

Taxpayer ID#:

 

 

 

 

 

 

Select and complete one of the following:

 

x          Number of Units to be Purchased (each Unit consists of one Share and
one Warrant to purchase one share of Common Stock): 1,626,898 Units;

 

OR

 

o            Aggregate Purchase Price for Units to be Purchased (each Unit
consists of one Share and one Warrant to purchase one share of Common
Stock): $                      ; or

 

Select one of the following with respect to Section 11 of the Warrant (if none
selected, Section 11 shall be excluded):

 

x  Exclude Section 11                    o  Include 4.99% Limitation on Exercise
(Section 11)

o  Include 9.99% Limitation on Exercise (Section 11)

o  Include 19.99% Limitation on Exercise (Section 11)

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Purchase Price

 

Units

 

 

 

 

 

 

 

Grayboard Investments, Ltd.

 

7,500,000

 

1,626,898

 

 

 

 

 

 

 

Total

 

$

7,500,000

 

1,626,898

 

 

--------------------------------------------------------------------------------


 

RESONANT INC.

 

COMPANY DISCLOSURE SCHEDULES
TO
SECURITIES PURCHASE AGREEMENT

 

DATED FEBRUARY 20, 2017

 

The following Company Disclosure Schedules (the “Schedules”) are provided in
connection with the Securities Purchase Agreement (the “Agreement”), dated as of
the 20th day of February 2017, by and between Resonant Inc., a Delaware
corporation (the “Company”), and each individual or entity named on the Schedule
of Buyers attached thereto (each such individual or entity, individually, a
“Buyer” and all of such individuals or entities, collectively, the “Buyers”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement.

 

The Schedules may include items or information which the Company is not required
to disclose under the Agreement and disclosure of such items or information
shall not affect the interpretation of the Agreement or the scope of the
disclosure obligations thereunder.

 

The Schedules are arranged in sections corresponding to the numbered and
lettered sections contained in the Agreement, and any disclosure in one section
of the Schedules shall be deemed disclosed in all other sections of the
Schedules where it is reasonably apparent from the disclosure that the
disclosure would apply in other sections.

 

The headings contained in these Schedules are for reference purposes only and
shall not affect in any way the meaning or interpretation of these Schedules. 
Inclusion of any item in these Schedules: (a) does not represent a determination
that such item is material nor shall it be deemed to establish a standard of
materiality, (b) does not represent a determination that such item did not arise
in the ordinary course of business and (c) shall not constitute, or be deemed to
be, an admission to any third party concerning such item.

 

--------------------------------------------------------------------------------


 

Schedule 6.4

 

Capitalization

 

Resonant Inc.

Pro Forma Capitalization

 

Authorized Capital:

Common Stock: 47,000,000

Preferred Stock: 3,000,000

 

 

 

Shares

 

Fully Diluted%

 

Total Shares of Common Stock

 

12,817,310

 

62.23

%

Total Shares of Preferred Stock

 

0

 

0.00

%

Total Options Outstanding (1)

 

935,074

 

4.54

%

Total RSUs Outstanding

 

1,412,595

 

6.86

%

Total 2014 Plan Shares Reserved and Not Subject to Outstanding Awards

 

192,574

 

0.93

%

Total Warrants (2)

 

1,986,124

 

9.64

%

Current Transaction:

 

 

 

 

 

Total 2017 PIPE Shares

 

1,626,898

 

7.9

%

Total 2017 PIPE Warrants

 

1,626,898

 

7.9

%

Total

 

20,597,473

 

100.00

%

 

--------------------------------------------------------------------------------

(1)         The options have an exercise price per share ranging from $1.93 to
$12.98.

(2)         The warrants have an exercise price per share ranging from $0.20 to
$8.31.

 

--------------------------------------------------------------------------------


 

Schedule 6.13

 

Material Contracts

 

·                  Share Purchase Agreement, dated July 6, 2016, between the
Registrant and Victor Plessky

·                  Form of Underwriter’s Warrant

·                  Form of Warrant, dated April 25, 2016

·                  Form of Agent Warrant, dated April 25, 2016

·                  Form of Underwriter’s Warrant

·                  Amended and Restated Warrant to Purchase Common Stock, dated
November 15, 2013, issued by the Registrant in favor of MDB Capital Group LLC
for 222,222 shares of common stock

·                  Amended and Restated Warrant to Purchase Common Stock, dated
November 15, 2013, issued by the Registrant in favor of MDB Capital Group LLC
for a to-be-determined number of shares of common stock

·                  Warrant to Purchase Common Stock (No. A-1), dated June 17,
2013, issued by the Registrant in favor of Terry Lingren for 41,666 shares of
common stock

·                  Warrant to Purchase Common Stock (No. A-2), dated June 17,
2013, issued by the Registrant in favor of Robert Hammond for 41,666 shares of
common stock

·                  Warrant to Purchase Common Stock (No. A-3), dated June 17,
2013, issued by the Registrant in favor of Neal Fenzi for 41,666 shares of
common stock

·                  Warrant to Purchase Common Stock (No. A-4), dated June 17,
2013, issued by the Registrant in favor of Terry Lingren for 41,667 shares of
common stock

·                  Warrant to Purchase Common Stock (No. A-5), dated June 17,
2013, issued by the Registrant in favor of Robert Hammond for 41,667 shares of
common stock

·                  Warrant to Purchase Common Stock (No. A-6), dated June 17,
2013, issued by the Registrant in favor of Neal Fenzi for 41,667 shares of
common stock

·                  Warrant Agreement issued to MZ Group

·                  Warrant Agreement issued to Investors Relations Consultant

·                  Form of Indemnification Agreement between the Registrant and
each of its directors and officers

·                  Registrant’s Amended and Restated 2014 Omnibus Incentive Plan

·                  Amendment No. 1 to Registrant’s Amended and Restated 2014
Omnibus Incentive Plan

·                  Offer Letter between the Registrant and Robert Hammond, dated
June 17, 2013

·                  Offer Letter between the Registrant and Neal Fenzi, dated
June 17, 2013

·                  Offer Letter between the Registrant and George B. Holmes,
dated February 9, 2016

·                  Offer Letter between the Registrant and Jeffrey Killian,
dated October 6, 2016

·                  Form of Severance/Change-in-Control Agreement

·                  Restricted Stock Unit Agreement, with a grant date of
February 29, 2016 between the Registrant and George B. Holmes

 

--------------------------------------------------------------------------------


 

·                  Restricted Stock Unit Agreement, with a grant date of
April 25, 2016, between the Registrant and George B. Holmes

·                  Restricted Stock Unit Agreement, with a grant date of
August 8, 2016, between the Registrant and George B. Holmes

·                  Restricted Stock Unit Agreement, with a grant date of
October 24, 2016, between the Registrant and Jeff A. Killian

·                  Outside Director Compensation Policy

·                  Separation Agreement, dated July 28, 2016, between John
Philpott and the Registrant

·                  Letter Agreement, dated July 26, 2016, between Bridgepoint
Consulting and the Registrant

·                  Multi-Tenant Industrial Lease, dated August 9, 2013, between
the Registrant and Nassau Land Company, L.P.

·                  First Amendment to Lease, dated March 20, 2014, between
Registrant and Nassau Land Company, L.P.

·                  Second Amendment to Lease, dated September 15, 2014, between
Registrant and Nassau Land Company, L.P.

·                  Third Amendment to Lease, dated June 1, 2016, between
Registrant and Nassau Land Company, L.P.

·                  Standard Multi-Tenant Office Lease - Gross, dated
December 16, 2016, between the Registrant and SeaBreeze I Venture - TIC.

·                  Securities Purchase Agreement, dated April 20, 2016, between
the Registrant and the Investors listed on the schedule of buyers attached
thereto

·                  Registration Rights Agreement, dated April 25, 2016

·                  Registration Rights Agreement for Investors, dated June 17,
2013, by and among the Registrant and the persons listed on Schedule A thereto

·                  Registration Rights Agreement for Warrants, dated June 17,
2013, by and among the Registrant and MDB Capital Group LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WARRANT

 

--------------------------------------------------------------------------------